 



                       
AMENDMENT OF SOLICITATlON/MODIFICATION OF CONTRACT
 
 1. CONTRACT ID CODE
   
  PAGE OF PAGES
        1 2 
2. AMENDMENT/MODIFICATION NO.
 
 3 EFFECTIVE DATE
 
 4. REQUISITION/PURCHASE REQ. NO
   
 5. PROJECT NO. (If applicable)
0015
   05/30/2007                
6. ISSUED BY
CODE 
 ASO0055-ARC  
 7. ADMINISTERED BY (If Other than Item 6)
CODE 
 ASO55-ARC ASO 55 LOGISTICS CONTRACTING TEAM    ASO 55 LOGISTICS CONTRACTING
TEAM         P.O. BOX 20636        P.O. BOX 20636         ATTN: ASO 55      
 ATTN: ASO 55         ATLANTA GA 30320        ATLANTA GA 30320                  
     
6. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
  þ  
9A. AMENDMENT OF SOLICITATION NO.
                             
LANDSTAR EXPRESS AMERICA
         
9B. DATED (SEE ITEM 11)
       
13410 SUTTON PARK DR S
                   
JACKSONVILLE FL 32224
      þ  
10A. MODIFICATION OF CONTRACT/ORDER NO.
       
 
       
DTFA06-03-D-01715
       
 
         
 
         
10B. DATED (SEE ITEM 13)
       
CODE
 
 FACILITY CODE
     
 
10/01/2002          

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 

o   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers                      o is extended.
      o is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

  12. ACCOUNTING AND APPROPRIATION DATA (If required.)   $0.00 See Schedule    

 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

           
þ
  A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
o
     
o
  B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14.
 
o
  C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF:
 
o
  D.   OTHER (Specify type of modification and authority)
 

E. IMPORTANT:     Contractor           þ is not      o is required to sign this
document and return                                          copies to the
issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
This modification is hereby created to exercise the Option to Extend Contract
Performance an additional six months beginning July 1, 2007 through December 31,
2007.
All other terms and conditions of this contract remain unchanged.
LIST OF CHANGES:
Period Of Performance End Date changed from 31-DEC-06 to 31-DEC-07
Estimated Completion Date changed to: 12/31/2007
Continued...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

                          15A. NAME AND TITLE OF SIGNER (Type or print)
      16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
     
Stephen J. Jones, Vice President
          Phyllis Thames          
15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED     16B. CONTRACT AUTHORITY
      16C. DATE SIGNED    
/s/ Stephen J. Jones
          /s/ Phyllis Thames          
(Signature of person authorized to sign)
    07 June 2007      (Signature of Contracting Officer)     6-8-07     

 



--------------------------------------------------------------------------------



 



                       
CONTINUATION SHEET
   REFERENCE NO. OF DOCUMENT BEING CONTINUED      PAGE  OF      
 DTFA06-03-D-01715/0015        2        2    

NAME OF OFFEROR OR CONTRACTOR
LANDSTAR EXPRESS AMERICA

                                                                ITEM NO.    
SUPPLIES/SERVICES     QUANTITY     UNIT     UNIT PRICE     AMOUNT (A)     (B)  
  (C)     (D)     (E)     (F)                                      
Payment:
                             
     FAA AC ACCTG OFC
                             
     DOT/FAA AMZ-110
                             
     PO BOX 25710
                             
     OKLAHOMA CITY OK 73125
                             
Period of Performance: 01/01/2004 to 12/31/2007
All terms and conditions of the basic contract remain unchanged.
                             
 
                                                       

 